Defendant had rented or purchased a house in Lewes with a yard projecting into the street and paled in. The Court seemed to think that, in a case like this, (although they admitted the general doctrine of every continuance being a fresh nuisance) notice ought to have been given to remove the nuisance before prosecution; because the defendant had not erected it himself, but only came in under the person who had erected it. This suggestion by the Court was made after the evidence and argument had closed. The Attorney General offered evidence, or said he could produce it, to prove notice. Defendant’s counsel objected that it was too late, the argument on both sides being concluded. The Court said they would, in such a case, upon a suggestion from themselves of a point overlooked by both parties, admit evidence and afford the opposite side an opportunity of answering it. The Attorney General, however, thought that the witnesses examined in the course of the trial had proved notice, and called no other evidence.
Verdict for State.
In this case paroi testimony was received to prove the location or the streets of Lewes.
See State v. Solomon Evans, post.